Per Curiam.

The facts are undisputed. The defendant was indebted to plaintiff’s assignor in the sum of eighty-one dollars *602and seventy-nine cents. She offered to settle the indebtedness for fifty dollars. The creditor’s collector accepted the money giving a receipt in the following words: “Received from Dora Heuer $50 for full settlement of above amount, providing other creditors do the same.” Assuming that this receipt may be construed as intended for a release of the balance of the indebtedness over the amount paid, it is clear that it is ineffectual and void, because founded on no consideration. In paying the fifty dollars, the defendant did no more than she was legally liable to do in any event. The performance of an act which a party is under a previous legal obligation to do is not a sufficient consideration for a new contract. Vanderbilt v. Schreyer, 91 N. Y. 392-401; Halliday v. Hart, 30 id. 474. The reference to other creditors in the receipt, and the fact that other creditors did in fact accept less than the face amounts of their claims, does not help the defendant. There is no evidence to show that the creditors ever agreed among themselves to any general scheme of adjustment of defendant’s obligations. Indeed the evidence so far as it goes would negative such a presumption since no uniform percentage of reduction seems to have been followed.
The judgment must be reversed, and a new trial ordered, with costs to the appellant to abide the event.
Present: Thtjax, P. J., Scott and Dueño, JJ.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.